           Case 8:18-cv-00201-JLS-KES Document 95 Filed 01/07/20 Page 1 of 6 Page ID #:2169



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          David L. Schrader, Bar No. 149638
                     2    david.schrader@morganlewis.com
                          Joseph Duffy, Bar No. 241854
                     3    joseph.duffy@morganlewis.com
                          Lisa Veasman, Bar No. 259050
                     4    lisa.veasman@morganlewis.com
                          300 South Grand Avenue
                     5    Twenty-Second Floor
                          Los Angeles, CA 90071-3132
                     6    Tel: +1.213.612.2500
                          Fax: +1.213.612.2501
                     7
                          Attorneys for Defendants
                     8    TOYOTA MOTOR CORPORATION and
                          TOYOTA MOTOR SALES, U.S.A., INC.
                     9
                          [Counsel for Plaintiffs identified below]
                    10
                    11                            UNITED STATES DISTRICT COURT
                    12                          CENTRAL DISTRICT OF CALIFORNIA
                    13
                    14    REMY MCCARTHY, KATHLEEN                     Case No. 8:18-CV-00201-JLS-KES
                          RYAN-BLAUFUSS, CATHLEEN
                    15    MILLS, JASON REID, and KHEK                 JOINT STATUS REPORT AND
                          KUAN, on behalf of themselves and all       REQUEST TO CONTINUE
                    16                                                JANUARY 8, 2020 INFORMAL
                          others similarly situated,                  TELEPHONIC STATUS
                    17                                                CONFERENCE REGARDING
                                               Plaintiffs,            DOCUMENT PRODUCTION
                                         vs.                          STATUS
                    18
                          TOYOTA MOTOR CORPORATION,                   Magistrate Judge Karen Scott
                    19    TOYOTA MOTOR SALES, U.S.A.,                 Ctrm:    10A, 10th Floor
                          INC., and DOE DEFENDANTS 1-10,
                    20                                                Amended Consolidated Master
                                               Defendants.            Complaint filed: July 23, 2019
                    21
                          JEVDET REXHEPI, STEPHEN
                    22    KOSAREFF and LAURA KAKISH, on
                    23    behalf of themselves and all others
                          similarly situated,
                    24                         Plaintiffs,
                    25
                                         vs.
                          TOYOTA MOTOR CORPORATION,
                    26    TOYOTA MOTOR SALES USA, INC.,
                    27    and DOES 1-10, inclusive,

                    28                         Defendants.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                JOINT STATUS REPORT RE: INFORMAL
 ATTORNEYS AT LAW                                                              DISCOVERY STATUS CONFERENCE
   LOS ANGELES
                         DB2/ 38075312
           Case 8:18-cv-00201-JLS-KES Document 95 Filed 01/07/20 Page 2 of 6 Page ID #:2170



                     1            Toyota Motor Corporation (“TMC”), Toyota Motor Sales, U.S.A., Inc.
                     2    (“TMS”) (collectively “Toyota” or “Defendants”) and Plaintiffs in the above-
                     3    captioned action submit this joint report to the Court regarding the status of the
                     4    parties’ document production efforts. While the parties’ acknowledge that the
                     5    Court permitted them to submit separate reports and replies to those reports, the
                     6    parties agreed that a joint submission would be more efficient. Should the Court
                     7    wish to continue the telephone conference currently set for January 8, 2020 at 11:30
                     8    a.m., the parties respectfully request that the Court calendar another conference for
                     9    the week of February 10-14, 2020, at a date and time that is convenient for Your
                    10    Honor.
                    11    I.        STATUS OF TMS’S DOCUMENT PRODUCTION
                    12            In its November 18, 2019 status report to the Court, TMS advised that it
                    13    would substantially complete its production of data from 15 key custodians
                    14    identified by TMS and based on the search terms TMS has currently agreed to use
                    15    by Friday, December 13, 2019. TMS completed that production on Sunday,
                    16    December 15, 2019.
                    17            On November 19, 2019, Plaintiffs requested that TMS add an additional
                    18    custodian, Abbas Saadat, and on December 27, TMS completed production of Mr.
                    19    Saadat’s documents based on the search terms TMS has currently agreed to use.
                    20            On January 3, 2020, TMS produced PQSS (Field Report) data and advised
                    21    Plaintiffs that a small set of additional Field Technical Reports (“FTRs”)
                    22    (additional data from PQSS) would be produced the following week.
                    23            During a meet and confer call with counsel for Plaintiffs on January 6, 2020,
                    24    TMS advised Plaintiffs that TMS is currently coding CR (Customer Relations) data
                    25    and that TMS anticipates producing responsive documents over the next 2 weeks.
                    26            Aside from this data, there are no other TMS datasets currently in review or
                    27    anticipated for review at this time. TMS advised Plaintiffs of these facts during a
                    28    meet and confer telephone conference on January 6, 2020.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   JOINT STATUS REPORT RE: INFORMAL
 ATTORNEYS AT LAW                                                    2            DISCOVERY STATUS CONFERENCE
   LOS ANGELES
                         DB2/ 38075312
           Case 8:18-cv-00201-JLS-KES Document 95 Filed 01/07/20 Page 3 of 6 Page ID #:2171



                     1            TMS is currently preparing its privilege log for the custodian data and
                     2    anticipates producing such log by January 15, 2020. TMS also anticipates
                     3    preparing and producing a privilege log for CR data within 30 days of the
                     4    production of that data.
                     5    II.      STATUS OF TMC’S DOCUMENT PRODUCTION
                     6            In its November 18, 2019 status report to the Court, TMC advised that it
                     7    would substantially complete its document production by December 20, 2019,
                     8    which was based on the Japanese translation of the search terms TMC and TMS
                     9    agreed to use.
                    10            On December 23, 2019, TMC advised Plaintiffs that it would make its first
                    11    production of documents by Friday, January 3, 2020, and TMC produced 1,146
                    12    documents from four custodians on that date.
                    13            During a meet and confer call with counsel for Plaintiffs on January 6, 2020,
                    14    counsel for TMC advised Plaintiffs that an additional production of documents
                    15    from those four custodians would follow this week, including additional documents
                    16    from one of those custodians for whom Defendants collected his data from when he
                    17    was in United States.
                    18            On January 6, 2020, TMC further advised Plaintiffs that TMC was reviewing
                    19    data collected from 5 TMC departments and one additional TMC custodian, and
                    20    that TMC anticipates it will produce that additional data within approximately the
                    21    next 14 days.
                    22 III.        PLAINTIFFS’ REVIEW OF DEFENDANTS’ DOCUMENT
                    23             PRODUCTION
                    24            Since the November 19 hearing of Plaintiffs’ informal discovery motion,
                    25    Plaintiffs have received additional document productions from Defendants, along
                    26    with information pertaining to the custodians of those documents and the search
                    27    terms Defendants used to search for them, including Japanese-language documents
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   JOINT STATUS REPORT RE: INFORMAL
 ATTORNEYS AT LAW                                                    3            DISCOVERY STATUS CONFERENCE
   LOS ANGELES           DB2/ 38075312
           Case 8:18-cv-00201-JLS-KES Document 95 Filed 01/07/20 Page 4 of 6 Page ID #:2172



                     1    (which, as Plaintiffs’ counsel discussed during the November 19 hearing, were
                     2    selected without Plaintiffs’ input).
                     3             Because the vast majority of Defendants’ documents were produced during
                     4    the holiday season (between November 25 and January 3), and because the TMC
                     5    production is not yet complete and consists largely of documents in Japanese
                     6    (thus requiring translation), Plaintiffs’ counsel have not yet had sufficient time to
                     7    complete their initial review of Defendants’ productions to determine, among other
                     8    things, completeness, responsiveness, and/or the efficacy of the search-terms used
                     9    to generate those productions. The parties continue to meet and confer about those,
                    10    and other, issues.
                    11            In light of these constraints, Plaintiffs are not in a position to comment
                    12    substantively on the sufficiency of Defendants’ productions, except to note that
                    13    Defendants’ description of the dates on which the documents were produced are
                    14    accurate, and the status and proposed timing of further production efforts appear to
                    15    be consistent with Defendants' prior representations to Plaintiffs.
                    16 IV.         STATUS OF PLAINTIFFS’ DOCUMENT PRODUCTION
                    17            On November 26, 2019, Plaintiffs Ryan-Blaufuss, Kuan, Mills, and Kosareff
                    18    produced documents in response to Defendants’ requests. On December 9, 2019,
                    19    Plaintiff Kakish produced documents in response to Defendants’ requests.
                    20    Defendants are reviewing those productions, and Plaintiffs’ responses to the
                    21    document requests, and will meet and confer with Plaintiffs regarding any
                    22    deficiencies.
                    23    V.       OTHER ISSUES
                    24            On December 20, Judge Staton granted the parties request for an order
                    25    continuing the class-certification briefing schedule (and all related dates) for an
                    26    additional 120 days (Dkt. No. 94).
                    27            The parties continue to work on finalizing their ESI protocol, however, the
                    28    absence of a final ESI protocol has not affected document production.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     JOINT STATUS REPORT RE: INFORMAL
 ATTORNEYS AT LAW                                                     4             DISCOVERY STATUS CONFERENCE
   LOS ANGELES           DB2/ 38075312
           Case 8:18-cv-00201-JLS-KES Document 95 Filed 01/07/20 Page 5 of 6 Page ID #:2173



                     1            Finally, Plaintiffs will be filing a motion to compel the production of
                     2    documents pertaining to the Prius C hybrid. In short, although Plaintiffs defined
                     3    “Class Vehicles” in this case to include “all 2010 through 2014 model-year Prius
                     4    hybrid vehicles,” Defendants have taken the position that the Prius C is not among
                     5    the Prius hybrids that comprise Class Vehicles, and has declined to produce
                     6    documents as a result. Plaintiffs therefore will be seeking an order compelling the
                     7    production of documents pertaining to the Prius C.
                     8
                          Dated:         January 7, 2020            MORGAN, LEWIS & BOCKIUS LLP
                     9                                              David L. Schrader
                                                                    Joseph Duffy
                    10                                              Lisa Weddle
                    11
                    12                                              By /s/ Lisa Weddle
                                                                      Lisa Weddle
                    13                                                Attorneys for Defendants
                                                                    TOYOTA MOTOR CORPORATION, and
                    14                                              TOYOTA MOTOR SALES USA, INC.
                    15
                          Dated:         January 7, 2020            FAZIO | MICHELETTI LLP
                    16                                              Jeffrey L. Fazio (146043)
                                                                    Dina E. Micheletti (184141)
                    17
                                                                    By /s/ Dina E. Micheletti
                    18                                                Dina E. Micheletti
                    19                                              1111 Broadway, Suite 400
                                                                    Oakland, CA 94607
                    20                                              T: 925-543-2555
                                                                    F: 925-369-0344
                    21
                          Dated:         January 7, 2020           MILLER BARONDESS, LLP
                    22                                             Louis R. Miller
                                                                   smiller@millerbarondess.com
                    23                                             Brian A. Procel
                                                                   bprocel@millerbarondess.com
                    24                                             Amnon Z. Siegel
                                                                   asiegel@millerbarondess.com
                    25                                             Casey B. Sypek
                                                                   csypek@millerbarondess.com
                    26
                    27                                             By        /s/ Casey B. Sypek
                                                                            Casey B. Sypek
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       JOINT STATUS REPORT RE: INFORMAL
 ATTORNEYS AT LAW                                                       5             DISCOVERY STATUS CONFERENCE
   LOS ANGELES           DB2/ 38075312
           Case 8:18-cv-00201-JLS-KES Document 95 Filed 01/07/20 Page 6 of 6 Page ID #:2174



                     1                                             1999 Avenue of the Stars, Suite 1000
                                                                   Los Angeles, California 90067
                     2                                             T: 310-552-4400
                                                                   F: 310-552-8400
                     3
                                                                   Interim Co-Lead Class Counsel
                     4
                     5
                                                    L.R. 5-4.3.4(a)(2)(i) Certification:
                     6
                                   Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
                     7
                          concurrence in the filing of the document has been obtained from each of the other
                     8
                          Signatories.
                     9
                    10
                                                                          /s/ Lisa R. Weddle
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    JOINT STATUS REPORT RE: INFORMAL
 ATTORNEYS AT LAW                                                     6            DISCOVERY STATUS CONFERENCE
   LOS ANGELES           DB2/ 38075312
